 

UNITED STATES DISTRICT COURT

Southern District of Indiana Sea =a

Save for E-Filing

NOTICE OF CHANGE OF
ATTORNEY INFORMATION

TO: THE CLERK OF THE COURT AND ALL OTHER PARTIES

 

I have no pending cases in the District Court for the Southern District of Indiana.

 

 

 

 

Y I have pending case(s) in the District Court for the Southern District of Indiana.

 

4:16-ev-53-RLY-DML

Pending Case No(s).

A a ae

Pursuant to Local Rule 5-3, the undersigned counsel notifies the Clerk’s Office of the following changes:

 

 

Previous Information: Current Information:
Name: | Amanda J. Lee Amanda J. Gallagher
Law Firm, Indiana Attorney General's Office

Company,
and/or Agency:

 

302 W. Washington Street
LG.C:S. - Sth Floor
Address: Indianapolis, IN 46204

 

Primary

E-mail: Amandajanelee405@gmail.com Amanda.Gallagher@atg.in.gov

 

Secondary
E-mail(s):

 

Telephone

Number: 317-233-8297

 

Facsimile:

 

 

 

 

 

Date: 10/4/2019 ;/ Amanda J. Gallagher

 

1 Tdentify each case in which you have filed a Notice of Appearance and the case is still pending. This Notice must be filed in each pending case.
